DETAILED ACTION
The instant action is in response to application 30 Sept 2019.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
The specification objection have been withdrawn.
Applicant’s remarks on the merits have been considered, but do are not persuasive.  First, note that in the previous office action, the claims would have been allowed if “rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) and 35 U.S.C. 112(a) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims”.  Claim 11 had dependencies on claims 1, 2, 7, and 8.  As such, the new claim 1 is a new claim and a new ground of rejection is issued forthwith.   
Applicant’s amendment has necessitated new 112 rejections.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
As to claim 1, applicant claims “determine a state of a power supply source of the three-phase AC voltage based on a result of comparison between a comparison target value corresponding to a sum of n-th powers (n is a positive even number) of the instantaneous voltages of the three-phase AC voltage and a reference value” and then proceeds to state “a switching unit to switch out the power supply source for an alternative power supply source regardless of the determination result of the determination unit in response to a switching frequency exceeding a reference frequency.”   The determination unit, as near as can be determined by applicant’s specification (¶37-38) is measuring instantaneous voltages of each phases.  It is unclear how an instantaneous voltage measurement could measure frequency, since frequency takes a non-zero amount of time and sample points to measure.  
Claims 14 and 15 have a similar issue to claim 1 above.
Claims 7-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
As to claim 7, applicant claims “a switching unit to switch out the power supply source for an alternative power supply source regardless of the determination result of the determination unit in response to a switching frequency exceeding a reference frequency” in the independent claim 1.  Applicant then claims “a switching unit configured to switch a to-be-used power supply source between a first power supply source of the three-phase AC voltage and a second power supply source of the three-phase AC voltage based on a determination result of the determination unit of the apparatus” in claim 7.  First, note that “a switching unit” and “a determination result” has improper basis since the claim recites the aforementioned limitation twice.  This leads to confusion, since it is unclear what switching unit is performing which action.  An action cannot be both dependent and independent of the same result.  For the purposes of examination, it will be assumed that “a first switching unit” in claim 7 reads as “a second 
Claims 2-10, 12, 13 depend directly or indirectly from a rejected claim and are, therefore, also rejected under 35 USC 112(b) , or  35 U.S.C. 112 (pre-AIA ) second paragraph for the reasons set above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshio (JP H06165364) in view of Rasmussen (WO 2005/119878).
As to claim 1,  Yoshio discloses an apparatus comprising: a voltage measuring unit configured to measure each of instantaneous voltages of three-phase AC voltage; and a determination unit configured to determine a state of a power supply source of the three-phase AC voltage based on a result of comparison between a comparison target value corresponding to a sum of n-th powers (n is a positive even number) of the instantaneous voltages of the three-phase AC voltage and a reference value (See Fig. 1.  Item 5 is calculating the square (an even power), and item 6 is comparing the sum generated by item 5 to a window comparator 62, which triggers when the value exceeds the positive and negative threshold as described in ¶13).
Yoshio does not disclose and a switching unit to switch out the power supply source for an alternative power supply source regardless of the determination result of the determination unit in response to a switching frequency exceeding a reference frequency.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yoshio to use backup power as disclosed in Rasmussen to decrease downtime.  
As to claim 14, Yoshio discloses A method comprising: measuring each of instantaneous voltages of three-phase AC voltage; and determining a state of a power supply source of the three-phase AC voltage based on a result of comparison between a comparison target value corresponding to a sum of n-th powers (n is a positive even number) of the instantaneous voltages of the three-phase AC voltage and a reference value (this is regarded as similar to claim 1 above).
Yoshio does not disclose and switching out the power supply source for an alternative power supply source regardless of the determination result in response to a switching frequency exceeding a reference frequency.
Rasmussen teaches switching out the power supply source for an alternative power supply source regardless of the determination result in response to a switching frequency exceeding a reference frequency (pg. 26- lines 13-26)

As to claim 15, Yoshio teaches: measure each of instantaneous voltages of three-phase AC voltage; determine a state of a power supply source of the three-phase AC voltage based on a result of comparison between a comparison target value corresponding to a sum of n-th powers n is a positive even number) of the instantaneous voltages of the three-phase AC voltage and a reference value (see claim 1 above).
Yoshio does not teach switch out the power supply source for an alternative power supply source regardless of the determination result in response to a switching frequency exceeding a reference frequency.
Rasmussen teaches teach switch out the power supply source for an alternative power supply source regardless of the determination result in response to a switching frequency exceeding a reference frequency (pg. 26- lines 13-26).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yoshio to use backup power as disclosed in Rasmussen to decrease downtime.  The combination does not explicitly teach recording medium having recorded thereon a program that causes a computer. However, having computer readable mediums perform functions is old and well known in the art and therefore not patentable (See MPEP 2144.03 and US 6188206 claim 16; US 6292933 claim 19; US 6411869 Claim 12). The advantage here would be to easily spread the control system to digital controllers such as processors, FPGAs, etc.

Claims 2, 6 are rejected under 35 U.S.C. 103 as being unpatentable Yoshio (JP H06165364) in view of Rasmussen (WO 2005/119878) and Woo (US 2018/0261417)

Youshio does not disclose to the comparison target value falling below a first reference value (Vn) for a first reference time; and a second determination unit configured to determine that the power supply source is in an abnormal state in response to the comparison target value falling below a second reference value smaller than the first reference value.
Woo teaches to the comparison target value falling below a first reference value (Vn) for a first reference time; and a second determination unit configured to determine that the power supply source is in an abnormal state in response to the comparison target value falling below a second reference value smaller than the first reference value (¶3 “The circuit breaker may detect a fault current such as an overcurrent or a short-circuit current and automatically break (that is, trip) the circuit. In the event of overcurrent on the circuit reaching about 120% of a rated current, such a circuit breaker may perform a long time delay trip operation to break the circuit by a thermal trip mechanism such as a bimetal. The circuit breaker is required to perform an instant trip operation when an instant breaking required current such as a short circuit current which is several times to several tens of times the rated current in the circuit occurs.”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yoshio to use instantaneous and time delayed protection as disclosed in Woo to provide catastrophic protection in addition to avoid nuisance trips.  
	As to claim 6, Yoshio in view of Rasmussen and Wu teaches wherein the determination unit calculates the comparison target value.  Though they do not explicitly teach calculates at a period equal to an integral submultiple of a period of the three-phase AC voltage to perform determination, this is obvious.  It has been held that discovering an optimum value of a result .
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshio (JP H06165364) in view of Woo (US 2018/0261417), Rasmussen (WO 2005/119878) and Hirokazu (DE 10 2019 000868 B4).
As to claim 3, Yoshio in view of Woo and Rasmussen discloses wherein the first determination unit sequentially shifts a time window having a time duration of the first reference time (this would be done since the timer should reset when it expands before checking again.
Yoshio in view of Woo does not explicitly teach and determines that the power supply source is in an abnormal state in response to the comparison target value intermittently falling below the first reference value at each of a plurality of time points within the time window.
Hirokazu teaches wherein the first determination unit sequentially shifts a time window having a time duration of the first reference time and determines that the power supply source is in an abnormal state in response to the comparison target value intermittently falling below the first reference value at each of a plurality of time points within the time window (¶3 “A detection unit that increments the count value of a counter when the output voltage of the relay is below a first threshold voltage makes the assessment that there is no opening fault condition if the count value is equal to or less than a second threshold value after a predetermined period of time, and that Relay deactivated and activated if the count value is greater than the second threshold value after the specified time has elapsed. In this case, the detection unit makes the assessment that the relay is in an opening fault condition if the relay has been repeatedly deactivated and activated because the count value was greater than the second threshold value after the specified period of time had elapsed. In particular, a fault condition detection device, by means of which an erroneous detection of an opening fault condition in a relay is largely prevented, comprises a microcomputer which activates the relay and determines whether the output voltage of the relay is below a threshold value. If the output voltage is below the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device above to use counting thresholds  to prevent false negatives.
As to claim 4, Yoshio in view of Woo, Rasmussen and Hirokazu teach wherein the first determination unit, after determining that the power supply source is in a normal state, does not determine that the power supply source has become an abnormal state in a case that the time window includes a period during which the comparison target value is continuously equal to or higher than the first reference value for a second reference time that is shorter than the first reference time (See ¶3, if enough counts are above the threshold the combination does not trip).
As to claim 5, Yoshio in view Rasmussen and Woo does not explicitly disclose wherein the first determination unit determines that the power supply source is abnormal in response to the comparison target value falling below the first reference value a larger number of times than a reference number within the first reference time . 
Woo teaches wherein the first determination unit determines that the power supply source is abnormal in response to the comparison target value falling below the first reference value a larger number of times than a reference number within the first reference time(See ¶3) .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device above to use counting thresholds  to prevent false negatives.
Allowable Subject Matter
Claims 7-10, 12-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   
As to claim 7, the prior art fails to disclose: “and a switching unit configured to switch a to-be-used power supply source between a first power supply source of the three-phase AC voltage and a second power supply source of the three-phase AC voltage based on a determination result of the determination unit of the apparatus.” in combination with the additionally claimed features, as are claimed by the Applicant. 
Conclusion
Examiner has cited particular column, paragraph, and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M NOVAK whose telephone number is (571)270-1375.  The examiner can normally be reached on 9AM-5PM,Monday through Thursday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PETER M NOVAK/Primary Examiner, Art Unit 2839